SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 6, 2015 FITLIFE BRANDS, INC. (Exact name of Registrant as specified in its Charter) Nevada 000-52369 20-3464383 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 4509 143rd Street, Suite 1, Omaha, Nebraska 68137 (Address of principal executive offices) (402) 333-5260 (Registrant’s Telephone Number) Not Applicable (Former name or address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On March 6, 2015, the Company’s Board of Directors authorized an extension of its existing stock repurchase program (the “Repurchase Program”). The Repurchase Program provides for the repurchase of up to $25,000 of the Company’s common stock per month at current market prices at the time of purchase or in privately negotiated transactions. The timing and actual number of shares repurchased under the Repurchase Program will depend on a variety of factors including price, certain negative covenants set forth in the Company’s agreements with its lender, as well as corporate and regulatory requirements, and other business and market conditions. The Company may suspend or discontinue the Repurchase Programat any time, and may thereafter reinstitute purchases, all without prior announcement. To date, the Company has purchase an aggregate total of approximately 120,000 shares of its common stock under the Repurchase Program. A copy of the press release announcing the extension of the Repurchase Program is attached to this Current Report on Form 8-K as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits See Exhibit Index. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FITLIFE BRANDS, INC. Date: March 9, 2015 By: /s/ Michael Abrams Michael Abrams Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Press Release, dated March 9, 2015.
